Citation Nr: 1144164	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection (to include on a secondary basis) or compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia.

2.  Entitlement to a rating in excess of 30 percent for schizophrenia.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2007 rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2010, a travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims files.

The Board notes that the claim seeking compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia, as characterized by the RO, has been changed to include entitlement to service connection, to include on a secondary basis, for that disability, as the Veteran's contentions really relate to service connection rather than compensation benefits under 38 U.S.C. § 1151.  

Additionally, in an August 2010 statement, the Veteran's representative raised claims of entitlement to service connection for a heart disability, a speech disability and memory loss, and entitlement to vocational rehabilitation training benefits.  These claims have not been developed or adjudicated by the originating agency.  Therefore, they are referred to the originating agency for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

Stroke

As noted above, the Board has added the issue of entitlement to service connection, to include on a secondary basis, for a stroke with expressive aphasia as having been effectively raised under the Veteran's claim for compensation benefits pursuant to the provisions of 38 U.S.C. § 1151.

The provisions of the VCAA are applicable here.  A review of the record shows that the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim for service connection, to include on a secondary basis, for a stroke with expressive aphasia by correspondence dated in November 2005.  The Board finds, however, that a remedial notice should be provided for his claim for compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia.

Moreover, inasmuch as there is no medical opinion of record that completely addresses the medical issues raised with respect to the stroke issue, an examination is necessary prior to final appellate review.  With respect to the service connection claim, the Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In the present case, STRs do not show that the Veteran was found to have any stroke or expressive aphasia symptoms, or that he reported any pertinent complaints in this regard.  The Veteran has attributed his stroke with expressive aphasia to his schizophrenia (specifically, his psychiatric disability prevented him from following his medical providers' orders, which resulted in a stroke).  See October 2010 hearing transcript.  The Veteran has been awarded service connection for schizophrenia.  The record contains evidence of a post-service stroke with expressive aphasia in 2005.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed stroke with expressive aphasia and his service and/or service-connected schizophrenia is necessary.  Prior to the examination, all outstanding medical records should be obtained. 

Furthermore, no medical opinion has been obtained for the 1151 claim, specifically whether the proximate cause of any additional disability was an event which was not reasonably foreseeable.  (For 38 U.S.C.A. § 1151 claims filed on or after October 1, 1997, as in this case, a veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.)  Inasmuch as there is no medical opinion of record that addresses the medical issues raised with respect to 38 U.S.C.A. § 1151 claim, an examination is necessary prior to final appellate review. 

Schizophrenia

Regarding the claim for an increased rating for service-connected schizophrenia, the most recent VA examination to determine the degree of severity of this disability was in 2007.  Given the passage of time, the Board finds the Veteran should be afforded a new VA examination to document the current severity of this disability (as distinguished from residuals of his 2005 stroke).  See 38 C.F.R. § 3.159(c)(4).  Prior to scheduling any examination, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims files all outstanding treatment records pertinent to this issue. 

TDIU 

The provisions of the VCAA are applicable to this appeal.  A review of the record shows that the Veteran has not yet been notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim for a TDIU.  Such notice should be provided on remand.

The Veteran's claim for a TDIU is inextricably intertwined with the above claims; consideration of this matter must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, as noted below, additional development specific to the TDIU claim is also in order. 

Accordingly, the case is REMANDED to the RO or the AMC for the following action:

1.  The RO or the AMC should provide all required notice in response to the Veteran's claims for compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for a stroke with expressive aphasia and entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent treatment records.

3.  Then, the RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of the Veteran's stroke with expressive aphasia.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the VA physician should provide opinions responding to the following: 

a.  Is there a 50 percent or greater probability that stroke with expressive aphasia is etiologically related to service, or was caused or permanently worsened by the Veteran's schizophrenia? 

b.  Is there a 50 percent or greater probability that the Veteran has additional disability following VA treatment 2005?  If so, please identify the chronic disability.  

c.  If there is no additional chronic disability, it should be specifically stated.  If additional disability is found, the physician is to indicate whether the record reflects any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment provided, and also whether any additional disability is due to an event not reasonably foreseeable as a consequence of the treatment provided. 

All indicated tests and studies are to be performed.  The claims files and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of any examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the current severity of his service-connected schizophrenia, as distinguished from his residuals of stroke with expressive aphasia.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected schizophrenia (as distinguished from his residuals of stroke with expressive aphasia) on his ability to work, to include whether it precludes him from maintaining any form of substantially gainful employment consistent with his education and industrial background. 

The supporting rationale for all opinions expressed must be provided. 

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

6.  The RO or the AMC should also undertake any other development it determines to be warranted. 

7.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

